Citation Nr: 0429323	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  99-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for adhesions of the peritoneum.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that denied the veteran's claims 
of entitlement to disability ratings in excess of 10 percent 
for adhesions of the peritoneum and in excess of 40 percent 
for status-post ventral hernia repair.  The veteran disagreed 
with this decision in January 1999.  A statement of the case 
was issued to the veteran and his service representative in 
February 1999.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) later in February 
1999.  A supplemental statement of the case was issued to the 
veteran and his service representative in August 2003.

It is noted that, by decision issued in August 2000, the 
Board denied the veteran's increased rating claim for status-
post ventral hernia repair and remanded the veteran's 
increased rating claim for adhesions of the peritoneum to the 
RO for additional development.  As this decision was not 
appealed, it is now final with respect to the issue of 
entitlement to a disability rating in excess of 40 percent 
for status-post ventral hernia repair.  38 U.S.C.A. § 7104 
(2000) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 20.1100 
(2000) (38 C.F.R. § 20.1100 (2003)).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's adhesions of the peritoneum are manifested 
by complaints of diarrhea, loose stools, and pain, but no 
evidence of obstruction.

3.  The veteran failed to report for VA examinations 
scheduled for April 15, 2003, and June 5, 2003, for the 
purpose of evaluating the current nature and severity of his 
service-connected adhesions of the peritoneum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for adhesions of the peritoneum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.7, 4.114, Diagnostic Code 7301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 10 percent for adhesions of 
the peritoneum, on July 15, 2003, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any further evidence in his possession that 
pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on July 15, 2003, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in September 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claim was re-adjudicated and a 
supplemental statement of the case was issued to the veteran 
and his service representative.  The claimant also has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for adhesions of the 
peritoneum poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the record demonstrates that the veteran failed 
to report for VA stomach, duodenum, and peritoneal adhesions 
examination scheduled for April 15, 2003, and VA general 
medical examination scheduled for June 5, 2003, in order to 
determine the current nature and severity of his service-
connected adhesions of the peritoneum.  There is no evidence 
in the record suggesting that the veteran did not receive the 
notices regarding these examinations.  Accordingly, and 
because good cause has not been shown as to why the veteran 
failed to report for his most recent VA examinations, 
appellate review of the veteran's increased rating claim will 
be limited to the evidence currently of record.  See 
38 C.F.R. § 3.655 (2003).

Factual Background

On VA stomach examination in June 1998, the veteran 
complained of constant diarrhea and loose stools.  The 
veteran stated that he experienced no vomiting, hematemesis, 
or melena, no circulatory disturbance or hypoglycemic 
reaction after meals, no nausea, and no cardiac distension, 
although he experienced soft bowel movements.  He complained 
of constant diarrhea but no constipation.  Physical 
examination of the veteran revealed no evidence of ulcer 
disease or anemia, pain and tenderness in the periumbilical 
area, and he had lost 15 pounds in 6 months.  A magnetic 
resonance imaging (MRI) scan of the veteran's abdomen was 
obtained and interpreted as showing adrenal adenoma versus 
adrenal hyperplasia, but no evidence of renal artery 
stenosis.  X-rays of the veteran's abdomen showed no evidence 
of bowel obstruction.  The diagnosis was no evidence of bowel 
obstruction.  

On VA digestive conditions examination in June 1998, no 
pertinent complaints were noted.  The veteran's medical 
history included a ruptured appendix with small intestinal 
resection 44 years earlier, a second abdominal surgery due to 
intestinal and peritoneal adhesions, and a third abdominal 
surgery due to a ventral hernia.  He also noted that the 
veteran had no malignancy or peritoneal tuberculosis.  
Physical examination of the veteran revealed no inguinal or 
ventral hernia and a 20-centimeter right pararectal incision 
scar.  The diagnoses included status-post peritoneal adhesion 
surgery.

A statement from A.G., M.D. dated in August 1999 indicated 
that the veteran had chronic gastrointestinal distress from 
old adhesions, and had prostate cancer.

On VA barium enema study conducted in March 2000, the veteran 
reported a medical history of intermittent blood on toilet 
tissue.  X-rays of the veteran's abdomen showed a non-
specific bowel gas pattern.  The radiologist noted that there 
appeared to be anastomosis (or an opening created by surgery) 
at the mid-transverse colon and ileal loops, and no evidence 
of obstruction.  The impressions included status-post 
abdominal surgery and no evidence of obstruction.

On VA MRI scan of the abdomen conducted in May 2000, the 
veteran reported a medical history of bilateral renal cysts 
and bilateral adrenal hyperplasia.  The radiologist noted 
that, with the exception of changes in the adrenal glands and 
bilateral renal cysts that had been seen on previous studies, 
the remainder of the visualized portions of the intra-
abdominal organs appeared grossly unremarkable.

On VA outpatient treatment in May 2000, the veteran 
complained of a vitamin B12 deficiency.  He stated that his 
appetite was good.  He denied any nausea, vomiting, or blood 
in the stool, but reported that he had experienced occasional 
soft to loose stools since abdominal surgery.  Physical 
examination of the veteran revealed that his abdomen was 
obese, soft, and non-tender, with a healed surgical scar.  
The assessment was a probable vitamin B12 deficiency.  The 
examiner speculated that the veteran's history of abdominal 
surgery might have contributed to his lower vitamin B12 
levels.

In April 2003, the RO requested that the veteran be scheduled 
for updated VA examinations in order to determine the current 
nature and severity of his service-connected adhesions of the 
peritoneum.

In July 2003, the RO was notified that the veteran had failed 
to report for his scheduled VA examinations.

On a VA Form 646 received at the RO in June 2004, the 
veteran's service representative contended that the veteran's 
outpatient treatment records showed treatment for a vitamin 
B12 deficiency that entitled the veteran to an increased 
rating for his service-connected adhesions of the peritoneum.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. 
§ 3.655.  See 38 C.F.R. §§ 3.655 (a), (b) (2003).  This 
regulation provides that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. 
§ 3.655(b) (2003).

Here, the veteran's service-connected adhesions of the 
peritoneum are evaluated as 10 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7301 (2003).  

An evaluation of 10 percent disabling is available under 
Diagnostic Code 7301 where the veteran's adhesions of the 
peritoneum are moderate in nature with pulling pain on 
attempting work or are aggravated by movements of the body or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  

The next higher evaluation of 30 percent disabling is 
available under this Diagnostic Code where the veteran's 
adhesions of the peritoneum are moderately severe in nature 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain than for the higher evaluation.  

Finally, the maximum evaluation of 50 percent disabling is 
available under Diagnostic Code 7301 where the veteran's 
adhesions of the peritoneum are severe in nature with 
definite partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, a ruptured appendix, 
perforated ulcer, or an operation with drainage.  Id.

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for adhesions of the peritoneum.  As noted above, the 
veteran failed to report to the VA examinations scheduled for 
April 15, 2003, and June 5, 2003.  The Board finds that good 
cause has not been shown or claimed with respect to the 
veteran's failure to attend these examinations.  Accordingly, 
the veteran's claim of entitlement to a disability rating in 
excess of 10 percent for adhesions of the peritoneum shall be 
rated based on the evidence currently of record.  See 
38 C.F.R. § 3.655 (2003).

In this regard, the Board finds that none of the objective 
medical evidence currently of record shows that the veteran's 
service-connected adhesions of the peritoneum were more than 
moderately disabling with occasional diarrhea such that he is 
entitled to an increased rating for this disability.  A 
review of the veteran's VA examinations in June 1998 shows 
that there was no x-ray evidence of abdominal obstruction, 
and physical examination of the veteran only revealed a scar 
from previous abdominal surgeries.  There also was no 
evidence of abdominal obstruction on either a barium enema 
study in March 2000 or on an MRI scan of the veteran's 
abdomen in May 2000.  Finally, on VA outpatient treatment in 
May 2000, the veteran specifically denied any nausea, 
vomiting, or blood in his stools.

Given the symptomatology associated with the veteran's 
service-connected adhesions of the peritoneum, and given the 
lack of objective medical evidence showing that this 
condition is more than moderately disabling or is manifested 
by any obstruction, the Board concludes that the veteran is 
not entitled to a higher disability rating.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected adhesions of the 
peritoneum presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected adhesions of the peritoneum 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has required 
hospitalization for his adhesions; nor is there objective 
medical evidence showing that his adhesions markedly 
interfere with employment.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of 10 percent to the veteran's service-connected 
adhesions of the peritoneum.

Finally, the Board notes that veterans claiming benefits have 
an obligation to cooperate with VA.  As noted above, the 
veteran failed to report for his most recent VA examinations.  
The duty to assist is not a one-way street and the veteran, 
in the instant case, has not fulfilled his duty to cooperate 
in this manner.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for adhesions of the peritoneum.  In reaching the conclusions 
above, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
Thus, the appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for adhesions of the peritoneum is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



